     Case 1:19-cv-02748 Document 1 Filed 09/25/19 USDC Colorado Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

Civil Action No.

THE FIRST CHURCH OF THE NAZARENE OF COLORADO SPRINGS,
COLORADO,

        Plaintiff,
v.

GUIDEONE MUTUAL INSURANCE COMPANY,

        Defendant.


                               DEFENDANT GUIDEONE’S
                     NOTICE OF REMOVAL PURSUANT 28 U.S.C. § 1332
                             [DIVERSITY OF CITIZENSHIP]


        Pursuant to 28 U.S.C. § 1332, Defendant, GuideOne Mutual Insurance Company

(“GuideOne”) hereby files this Notice of Removal for the above-captioned action to this Court:

        1.      GuideOne is a named Defendant in Civil Action No. 2019CV32858 filed by

Plaintiff, The First Church of the Nazarene of Colorado Springs, Colorado (“Plaintiff”) in the

District Court for the State of Colorado, City and County of Denver (the “State Court Action”).

        2.      Plaintiff filed its Complaint and Jury Demand (“Complaint”) in the State Court

Action with the Clerk of the County Court for the State of Colorado, City and County of Denver,

on July 25, 2019. GuideOne was served with the Summons and Complaint on September 4, 2019.

        3.      This Notice is being filed with this Court within thirty (30) days after GuideOne

received a copy of Plaintiff’s initial pleading setting forth the claims for relief upon which

Plaintiff’s action is based. See 28 U.S.C. § 1446(b).

        4.      This Court is the proper district court for removal because the State Court Action

is pending within this district.
   Case 1:19-cv-02748 Document 1 Filed 09/25/19 USDC Colorado Page 2 of 3




       5.       Pursuant to 28 U.S.C. § 1446(a), a copy of all process, pleadings, and orders filed

in the State Court Action are attached hereto as Exhibit A. To the best of GuideOne’s knowledge,

no further proceedings, process, pleadings, orders, or other papers are on the docket in the State

Court Action.

       6.       The amount in controversy exceeds the sum of $75,000.00. See Complaint, ¶ 59.

       7.       All parties are citizens of different states:

                a.      Plaintiff is a Colorado nonprofit corporation with its principal office located
                        at 4120 East Fountain Boulevard, Colorado Springs, CO 80916. See
                        Colorado Secretary of State Summary attached as Exhibit B.

                b.      GuideOne is a foreign corporation with its principal office located at 1111
                        Ashworth Road, West Des Moines, IA 50265. See Colorado Secretary of
                        State Summary attached as Exhibit C.

       8.       Promptly after the filing of this Notice of Removal, GuideOne shall provide notice

of the removal to Plaintiff through his attorney of record in the State Court Action, and shall file a

copy of this Notice with the clerk of the Court in the State Court Action, as required by

28 U.S.C. § 1446(d).

       WHEREFORE, GuideOne notices the removal of this case to the United States District

Court for the District of Colorado pursuant to 28 U.S.C. § 1332.

DATED this 25th day of September, 2019.




                                                Jeffrey C. Ruebel
                                                Tyler J. Bates
                                                RUEBEL & QUILLEN, LLC
                                                8461 Turnpike Drive, Suite 206
                                                Westminster, Colorado 80031
                                                Telephone: (888) 989-1777
                                                FAX: (303) 362-5724
                                                E-mail: jeffrey@rq-law.com
                                                E-mail: tyler@rq-law.com



                                                        2
   Case 1:19-cv-02748 Document 1 Filed 09/25/19 USDC Colorado Page 3 of 3




                                         Counsel for Defendant GuideOne Mutual Insurance
                                         Company




                                CERTIFICATE OF SERVICE

     I hereby certify that on this 25th day of September, 2019, I presented the foregoing
DEFENDANT GUIDEONE’S NOTICE OF REMOVAL PURSUANT 28 U.S.C. § 1332
[DIVERSITY OF CITIZENSHIP] to the Clerk of the Court for filing and uploading to the
CM/ECF system which will send notification of the filing to the following:

Edward Levy
ATLAS LAW FIRM, P.C.
One Cherry Center, Suite 1100
501 South Cherry Street
Denver, CO 80246
(303) 481-6352
elevy@atlaslawpc.com

                                         /s/ Susan Pensiero
                                         Susan Pensiero, Paralegal to Defendant GuideOne
                                         Mutual Insurance Company




                                               3
